IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 350 MAL 2014
                                             :
                    Petitioner               :
                                             :   Petition for Allowance of Appeal from
                                             :   the Unpublished Memorandum and
             v.                              :   Order of the Superior Court at No. 1210
                                             :   MDA 2012 filed January 15, 2014,
                                             :   vacating and remanding the Judgment
WILLIAM CRAIG CARNELL,                       :   of Sentence of the Fulton/Franklin
                                             :   County Court of Common Pleas at No.
                    Respondent               :   CP-29-CR-0000065-2011 filed February
                                             :   7, 2013


                                        ORDER



PER CURIAM                                             DECIDED: October 14, 2015

      AND NOW, this 14th day of October, 2015, the Petition for Allowance of Appeal

is hereby GRANTED, the order of the Superior Court is VACATED, and the case is

REMANDED to the Superior Court for further consideration in light of Commonwealth v.

Carrasquillo, 115 A.3d 1284 (Pa. 2015). Jurisdiction relinquished.